UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 4/30/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund April 30, 2014 (Unaudited) Principal Bonds and Notes99.7% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.13%, 4/15/16 10,071,629 a 10,365,912 0.13%, 4/15/17 52,282,633 a 53,953,220 0.13%, 4/15/19 6,277,342 a 6,410,001 0.13%, 1/15/22 45,978,633 a 45,499,076 0.13%, 7/15/22 16,282,238 a 16,110,510 0.63%, 7/15/21 7,134,754 a 7,410,670 0.63%, 2/15/43 336,950 a 293,133 1.13%, 1/15/21 5,650,082 a 6,045,147 1.38%, 2/15/44 3,198,082 a 3,380,347 1.75%, 1/15/28 3,720,226 a,b 4,197,605 1.88%, 7/15/15 13,162,342 a,b 13,783,447 2.00%, 1/15/26 5,464,397 a 6,319,062 2.13%, 1/15/19 10,288,894 a,b 11,549,283 2.13%, 2/15/40 6,408,049 a 7,897,421 2.13%, 2/15/41 5,965,513 a,b 7,387,447 2.38%, 1/15/27 4,040,487 a 4,875,417 2.50%, 1/15/29 9,364,971 a,b 11,580,367 3.63%, 4/15/28 10,241,220 a 14,149,689 Total Bonds and Notes (cost $229,944,087) Other Investment.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $594,623) 594,623 c Total Investments (cost $230,538,710) % Cash and Receivables (Net) .1 % Net Assets % a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At April 30, 2014, the value of the fund's securities on loan was $47,542,809 and the value of the collateral held by the fund was $49,776,754, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. At April 30, 2014, net unrealized appreciation on investments was $1,263,667 of which $7,319,303 related to appreciated investment securities and $6,055,636 related to depreciated investment securities. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 99.7 Money Market Investment .2 † Based on net assets. The following is a summary of the inputs used as of April 30, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 594,623 - - U.S. Treasury - 231,207,754 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund April 30, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes121.7% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables4.8% AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 4,275,000 4,292,596 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 2,190,000 2,228,800 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 2,970,000 3,047,284 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 5,965,000 6,324,994 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 6,895,000 7,340,152 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 6,240,000 6,256,439 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 2,935,000 2,964,164 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 3,980,000 4,068,776 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 4,545,000 4,679,198 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. C 3.20 2/15/18 540,000 553,867 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 1,415,000 1,457,728 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 2,775,000 2,897,243 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 3,235,000 3,414,921 Asset-Backed Ctfs./Home Equity Loans.3% Citicorp Residential Mortgage Trust, Ser. 2007-2, Cl. A3 6.08 6/25/37 617,358 a 619,985 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 875,743 a 899,199 First NLC Trust, Ser. 2005-2, Cl. M1 0.63 9/25/35 1,775,000 a 1,668,259 Asset-Backed Ctfs./Manufactured Housing.1% Origen Manufactured Housing Contract Trust, Ser. 2005-B, Cl. M2 6.48 1/15/37 1,074,670 Commercial Mortgage Pass-Through Ctfs.6.4% Aventura Mall Trust, Ser. 2013-AVM, Cl. C 3.74 12/5/32 5,900,000 a,b 6,010,663 Commercial Mortgage Trust, Ser. 2014-CR14, Cl. A4 4.24 2/10/47 4,270,000 a 4,538,811 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.05 8/10/46 1,760,000 a,b 1,891,155 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. B 5.16 10/10/46 7,744,000 a 8,562,967 Extended Stay America Trust, Ser. 2013-ESH7, Cl. C7 3.90 12/5/31 6,430,000 b 6,451,180 FREMF Mortgage Trust, Ser. 2013-K35, Cl. B 4.08 8/25/23 4,085,000 a,b 4,037,387 FREMF Mortgage Trust, Ser. 2014-K37, Cl. B 4.71 1/25/47 2,060,000 a,b 2,121,560 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 4,835,000 b 4,918,189 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. C 3.96 4/15/46 2,305,000 a 2,256,675 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2009-IWST, Cl. C 7.45 12/5/27 5,455,000 a,b 6,545,970 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A5 4.08 2/15/47 4,790,000 5,018,639 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C13, Cl. B 4.74 11/15/46 4,100,000 a 4,372,332 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 1,815,000 1,840,661 WFRBS Commercial Mortgage Trust, Ser. 2012-C7, Cl. A2 3.43 6/15/45 3,910,000 3,972,918 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A4 3.67 11/15/44 2,085,000 2,167,843 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A4 4.02 12/15/46 1,050,000 1,097,991 Consumer Discretionary1.8% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 500,000 516,926 21st Century Fox America, Gtd. Debs. 7.63 11/30/28 2,670,000 3,430,117 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 1,194,000 1,292,505 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 4,110,000 b 4,685,059 DISH DBS, Gtd. Notes 4.25 4/1/18 1,245,000 1,304,138 Numericable Group, Sr. Scd. Bonds 6.00 5/15/22 800,000 b 820,000 Numericable Group, Sr. Scd. Bonds 6.25 5/15/24 500,000 b 512,500 Staples, Sr. Unscd. Notes 2.75 1/12/18 2,770,000 2,807,525 TCI Communications, Sr. Unscd. Debs. 7.88 2/15/26 355,000 473,526 Time Warner, Gtd. Debs. 5.35 12/15/43 2,800,000 3,076,987 Consumer Staples3.0% Altria Group, Gtd. Notes 4.00 1/31/24 805,000 821,662 Altria Group, Gtd. Notes 4.75 5/5/21 1,475,000 1,618,072 ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 1,395,000 1,378,406 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 7,415,685 b 9,646,857 Lorillard Tobacco, Gtd. Notes 3.75 5/20/23 3,190,000 3,072,937 Pernod Ricard, Sr. Unscd. Notes 4.25 7/15/22 1,715,000 b 1,788,136 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 2,055,000 b 2,171,005 Reynolds American, Gtd. Notes 4.85 9/15/23 4,595,000 4,903,655 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 2,520,000 2,452,278 WM Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 3,325,000 b 3,424,218 Energy3.4% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 2,485,000 2,873,624 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 3,090,000 c 3,284,469 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 3,815,000 3,788,825 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.00 3/1/43 3,015,000 2,949,161 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 3,560,000 4,173,345 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 1,185,000 b 1,291,650 Petrobras Global Finance, Gtd. Notes 6.25 3/17/24 5,000,000 5,264,520 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,185,000 1,220,052 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 995,000 1,066,968 Talisman Energy, Sr. Unscd. Notes 3.75 2/1/21 2,600,000 2,622,623 Unit, Gtd. Notes 6.63 5/15/21 1,215,000 1,293,975 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 1,870,000 1,820,668 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 2,390,000 2,494,911 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 920,000 1,074,044 Financial15.0% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 6,375,000 b 6,424,470 AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 1,175,000 b 1,546,630 Ally Financial, Gtd. Notes 4.63 6/26/15 2,490,000 2,590,098 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 4,051,000 a 4,526,993 AON, Gtd. Notes 3.50 9/30/15 2,620,000 2,719,094 ARC Properties Operating Partnership/Clark Acquisition, Gtd. Notes 3.00 2/6/19 4,495,000 b 4,509,429 Bank of America, Sr. Unscd. Notes 1.27 1/15/19 5,720,000 a 5,797,523 Bank of America, Sr. Unscd. Notes 2.60 1/15/19 1,860,000 1,871,802 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 4,590,000 5,065,597 Bank of America, Sub. Notes 5.70 5/2/17 785,000 869,454 Bank of America, Sr. Unscd. Notes 6.40 8/28/17 35,000 40,121 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 1,540,000 1,641,917 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 1,797,000 2,037,935 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 1,331,000 1,618,541 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 1,185,000 1,269,431 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 5,170,000 5,864,129 Citigroup, Sub. Notes 5.50 9/13/25 10,000 10,869 DDR, Sr. Unscd. Notes 4.75 4/15/18 3,410,000 3,709,071 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 6,400,000 6,968,998 Duke Realty, Gtd. Notes 8.25 8/15/19 5,000 6,232 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 550,000 602,040 Federal Realty Investment Trust, Sr. Unscd. Notes 6.20 1/15/17 145,000 163,385 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.06 3/12/19 8,215,000 a 8,252,083 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 4,655,000 5,172,659 General Electric Capital, Sr. Unscd. Notes 0.74 1/14/19 5,045,000 a 5,055,615 Genworth Holdings, Gtd. Notes 4.80 2/15/24 3,630,000 3,856,026 Genworth Holdings, Gtd. Notes 7.20 2/15/21 905,000 1,102,207 Genworth Holdings, Gtd. Notes 7.70 6/15/20 1,395,000 1,719,028 Goldman Sachs Group, Sr. Unscd. Notes 1.34 11/15/18 5,710,000 a 5,774,295 Goldman Sachs Group, Sr. Unscd. Notes 1.83 11/29/23 5,300,000 a 5,429,405 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 1,975,000 2,257,028 Hartford Financial Services Group, Sr. Unscd. Notes 5.13 4/15/22 645,000 725,571 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 3,985,000 4,199,807 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 4,585,000 4,828,505 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 1,700,000 b 1,813,878 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 3,285,000 3,543,694 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 1,605,000 1,730,115 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,055,000 2,357,677 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 1,475,000 b 1,799,833 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 3,215,000 3,643,797 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 3,720,000 4,155,006 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 119,642 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 5,090,000 b 5,127,335 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 3,380,000 a 3,574,350 Regency Centers, Gtd. Notes 5.25 8/1/15 1,964,000 2,067,407 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 236,737 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 5,995,000 a 7,026,949 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 3,770,000 3,851,685 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 1,695,000 1,777,199 WEA Finance, Gtd. Notes 7.13 4/15/18 3,490,000 b 4,154,042 Foreign/Governmental4.8% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 5.75 9/26/23 5,240,000 b 5,475,800 Brazilian Government, Sr. Unscd. Notes 2.63 1/5/23 5,800,000 c 5,278,000 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 5,030,000 b 5,174,613 Ecopetrol, Sr. Unscd. Notes 5.88 9/18/23 5,545,000 6,078,706 Gazprom, Sr. Unscd. Notes 4.95 7/19/22 2,585,000 b 2,339,425 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,825,000 b 3,051,000 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 4,610,000 4,684,106 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 1,350,000 1,420,538 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 3,160,000 3,476,000 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 3,475,000 3,909,375 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 3,380,000 3,534,172 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,860,000 2,285,475 Russian Government, Sr. Unscd. Bonds 3.50 1/16/19 2,800,000 b 2,723,000 Health Care1.0% Biomet, Gtd. Notes 6.50 8/1/20 1,220,000 1,340,475 CHS/Community Health Systems, Sr. Scd. Notes 5.13 8/1/21 390,000 b 399,750 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 365,000 b 380,056 Mylan, Sr. Unscd. Notes 5.40 11/29/43 2,350,000 2,532,644 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 1,225,000 b 1,288,547 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 4,355,000 4,391,552 Industrial1.0% Bombardier, Sr. Unscd. Notes 7.75 3/15/20 1,125,000 b 1,288,125 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 2,995,000 b 3,442,100 Waste Management, Gtd. Notes 7.00 7/15/28 2,351,000 3,016,284 Waste Management, Gtd. Notes 7.75 5/15/32 2,000,000 2,804,340 Information Technology.5% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 1,195,000 1,259,562 Xerox, Sr. Unscd. Notes 5.63 12/15/19 3,000,000 3,421,152 Materials2.3% Anglo American Capital, Gtd. Notes 4.13 4/15/21 800,000 b 803,765 ArcelorMittal, Sr. Unscd. Notes 4.25 3/1/16 2,545,000 a 2,646,800 Freeport-McMoRan Copper & Gold, Gtd. Notes 5.45 3/15/43 2,685,000 2,745,284 Holcim US Finance, Gtd. Notes 5.15 9/12/23 2,175,000 b 2,344,430 INEOS Finance, Sr. Scd. Notes 7.50 5/1/20 1,210,000 b 1,327,975 LYB International Finance, Gtd. Notes 4.00 7/15/23 4,320,000 4,484,004 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 3,370,000 3,494,960 Vale Overseas, Gtd. Notes 4.38 1/11/22 3,240,000 3,299,797 Vale, Sr. Unscd. Notes 5.63 9/11/42 3,090,000 c 3,005,087 Municipal Bonds2.1% California, GO (Build America Bonds) 7.30 10/1/39 3,705,000 5,047,284 Chicago, GO (Project and Refunding Series) 6.31 1/1/44 920,000 993,361 Illinois, GO (Pension Funding Series) 5.10 6/1/33 5,105,000 5,099,078 New York City, GO (Build America Bonds) 5.99 12/1/36 3,830,000 4,604,081 Puerto Rico Commonwealth Aqueduct and Sewer Authority, Senior Lien Revenue 5.25 7/1/42 1,175,000 788,213 Puerto Rico Commonwealth Aqueduct and Sewer Authority, Senior Lien Revenue 5.75 7/1/37 2,800,000 1,956,948 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/29 1,175,000 716,750 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 3,040,000 1,789,922 Puerto Rico Electric Power Authority, Power Revenue 5.75 7/1/36 1,780,000 1,081,350 Residential Mortgage Pass-Through Ctfs..2% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 140,765 143,985 Impac CMB Trust, Ser. 2005-8, Cl. 2M2 0.90 2/25/36 1,189,353 a 1,096,333 Impac CMB Trust, Ser. 2005-8, Cl. 2M3 1.65 2/25/36 961,883 a 914,117 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 613 a,b 543 Residential Funding Mortgage Securities I Trust, Ser. 2004-S3, Cl. M1 4.75 3/25/19 207,084 204,752 Telecommunications3.8% AT&T, Sr. Unscd. Notes 1.14 11/27/18 4,410,000 a 4,500,052 Digicel, Sr. Unscd. Notes 6.00 4/15/21 1,290,000 b 1,309,350 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 1,205,000 1,296,881 Rogers Communications, Gtd. Notes 4.10 10/1/23 2,550,000 2,640,030 SBA Tower Trust, Mortgage Bonds 3.60 4/15/43 6,210,000 b 6,286,131 Telecom Italia Capital, Gtd. Notes 7.20 7/18/36 6,080,000 6,437,200 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 2,550,000 3,194,984 T-Mobile USA, Gtd. Notes 6.13 1/15/22 1,260,000 1,329,300 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 5,825,000 7,211,228 Virgin Media Secured Finance, Sr. Scd. Notes 5.25 1/15/21 1,335,000 1,378,388 West, Gtd. Notes 7.88 1/15/19 1,180,000 1,264,075 Wind Acquisition Finance, Gtd. Bonds 7.38 4/23/21 1,800,000 b 1,854,000 U.S. Government Agency.0% Small Business Administration Participation Ctfs., Gov't Gtd. Debs., Ser. 97-J 6.55 10/1/17 47,636 U.S. Government Agencies/Mortgage-Backed25.0% Federal Home Loan Mortgage Corp.: 4.00% 25,755,000 d,e 26,955,224 5.00%, 10/1/18 - 9/1/40 995,394 e 1,097,656 5.50%, 11/1/22 - 5/1/40 3,355,138 e 3,681,297 6.00%, 7/1/17 - 12/1/37 1,206,743 e 1,343,013 6.50%, 9/1/29 - 3/1/32 183,592 e 208,685 7.00%, 11/1/31 84,876 e 94,140 7.50%, 12/1/25 - 1/1/31 7,148 e 7,673 8.00%, 10/1/19 - 1/1/28 6,247 e 7,167 8.50%, 7/1/30 476 e 595 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 51, Cl. E, 10.00%, 7/15/20 57,268 e 65,116 Federal National Mortgage Association: 3.00% 19,450,000 d,e 18,902,969 3.50% 40,945,000 d,e 41,568,773 4.00% 57,650,000 d,e 60,684,352 4.50% 3,955,000 d,e 44,045,448 5.00% 16,910,000 d,e 18,500,602 4.50%, 11/1/14 273 e 290 5.00%, 5/1/18 - 9/1/40 3,153,794 e 3,466,815 5.50%, 8/1/22 - 8/1/40 9,684,452 e 10,770,246 6.00%, 1/1/19 - 1/1/38 1,085,484 e 1,204,550 6.50%, 3/1/26 - 10/1/32 63,752 e 72,264 7.00%, 9/1/14 - 7/1/32 36,511 e 41,050 7.50%, 10/1/15 - 3/1/31 8,808 e 9,597 8.00%, 12/1/25 9,558 e 10,660 Pass-Through Ctfs.,REMIC, Ser. 1988-16, Cl. B, 9.50%, 6/25/18 27,559 e 30,034 Government National Mortgage Association I: 5.50%, 4/15/33 1,047,673 1,168,986 6.50%, 4/15/28 - 9/15/32 36,980 41,948 7.00%, 12/15/26 - 9/15/31 9,311 10,143 7.50%, 12/15/26 - 11/15/30 2,025 2,062 8.00%, 5/15/26 - 10/15/30 15,474 16,584 8.50%, 4/15/25 3,515 3,999 9.00%, 10/15/27 8,291 8,504 9.50%, 11/15/17 - 2/15/25 31,863 34,549 Government National Mortgage Association II: 4.50% 22,510,000 d 24,405,763 6.50%, 2/20/31 - 7/20/31 73,154 84,129 7.00%, 11/20/29 235 274 U.S. Government Securities43.1% U.S. Treasury Bonds; 3.75%, 11/15/43 20,065,000 21,174,835 U.S. Treasury Inflation Protected Securities; Notes, 0.13%, 4/15/18 51,452,334 f 52,877,306 U.S. Treasury Notes: 0.13%, 7/31/14 59,985,000 60,000,236 0.13%, 12/31/14 153,315,000 153,377,859 0.25%, 5/31/14 133,195,000 133,218,442 0.25%, 6/30/14 24,790,000 24,799,197 0.25%, 12/31/15 120,000 119,953 Utilities3.1% AES, Sr. Unscd. Notes 8.00 6/1/20 1,089,000 1,304,078 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 473,000 520,342 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 69,156 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 745,733 Electricite de France, Sub. Notes 5.25 1/29/49 5,815,000 a,b 5,948,745 Enel Finance International, Gtd. Notes 6.80 9/15/37 4,650,000 b 5,455,826 Enel, Sub. Bonds 8.75 9/24/73 1,415,000 a,b 1,634,325 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,468,303 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 355,000 413,001 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 530,634 Nisource Finance, Gtd. Notes 4.45 12/1/21 3,295,000 3,512,641 Nisource Finance, Gtd. Notes 5.65 2/1/45 4,435,000 4,914,579 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 3,060,000 3,394,700 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 729,155 Total Bonds and Notes (cost $1,227,625,272) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 6/12/14 (cost $1,969,895) 1,970,000 g Other Investment.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,099,633) 3,099,633 h Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,455,206) 7,455,206 h Total Investments (cost $1,240,150,006) % Liabilities, Less Cash and Receivables %) ) Net Assets % GOGeneral Obligation REITReal Estate Investment Trust REMICReal Estate Mortgage Investment Conduit a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2014, these securities were valued at $134,218,652 or 13.0% of net assets. c Security, or portion thereof, on loan. At April 30, 2014, the value of the fund's securities on loan was $9,225,471 and the value of the collateral held by the fund was $9,500,275, consisting of cash collateral of $7,455,206 and U.S. Government and Agency securities valued at $2,045,069. d Purchased on a forward commitment basis. e The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Held by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. At April 30, 2014, net unrealized appreciation on investments was $30,760,910 of which $32,287,944 related to appreciated investment securities and $1,527,034 related to depreciated investment securities. At April 30, 2014, the cost of investments for federal Income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 68.1 Corporate Bonds 34.9 Commercial Mortgage-Backed 6.4 Asset-Backed 5.2 Foreign/Governmental 4.8 Municipal Bonds 2.1 Short-Term/Money Market Investments 1.2 Residential Mortgage-Backed .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES April 30, 2014 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 4/30/2014 ($) Financial Futures Short U.S. Treasury 5 Year Notes 263 (31,416,172 ) June 2014 6,556 U.S. Treasury 10 Year Notes 269 (33,469,484 ) June 2014 20,672 The following is a summary of the inputs used as of April 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 53,870,293 - Commercial Mortgage-Backed - 65,804,941 - Corporate Bonds+ - 360,680,204 - Foreign Government - 49,430,210 - Municipal Bonds+ - 22,076,987 - Mutual Funds 10,554,839 - - Residential Mortgage-Backed - 2,359,730 - U.S. Government Agencies/Mortgage-Backed - 258,595,902 - U.S. Treasury - 447,537,810 - Other Financial Instruments: Financial Futures++ 27,228 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end April 30, 2014 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund April 30, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes99.0% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables7.4% Ally Master Owner Trust, Ser. 2010-4, Cl. A 1.22 8/15/17 780,000 a 787,600 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 840,000 843,457 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 415,000 422,353 AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 920,000 922,500 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 655,000 672,044 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 1,200,000 1,248,390 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 1,590,000 1,685,958 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 1,310,000 1,394,576 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 440,000 441,159 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 2,000,000 b 1,999,790 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. B 3.09 7/16/18 1,250,000 b 1,279,128 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 575,000 580,713 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 755,000 771,841 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 1,460,000 1,488,731 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 1,180,000 1,214,841 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 285,000 293,606 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 620,000 654,483 SMART Trust, Ser. 2013-2US, Cl. A4A 1.18 2/14/19 1,540,000 1,532,146 Asset-Backed Ctfs./Equipment.6% CNH Equipment Trust, Ser. 2011-A, Cl. A4 2.04 10/17/16 1,564,733 Asset-Backed Ctfs./Home Equity Loans.5% Citicorp Residential Mortgage Trust, Ser. 2007-2, Cl. A3 6.08 6/25/37 892,880 a 896,679 First NLC Trust, Ser. 2005-2, Cl. M1 0.63 9/25/35 420,000 a 394,743 Commercial Mortgage Pass-Through Ctfs.4.5% Banc of America Merrill Lynch Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 85,000 85,681 Banc of America Merrill Lynch Commercial Mortgage, Ser. 2005-6, Cl. A4 5.18 9/10/47 895,000 a 942,709 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 69,387 a 69,445 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 771,458 781,420 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 600,000 a 663,472 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.71 12/10/49 825,000 a 918,402 Commercial Mortgage Trust, Ser. 2014-CR14, Cl. A2 3.15 2/10/47 1,685,000 1,756,511 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.05 8/10/46 415,000 a,b 445,926 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 1,145,000 b 1,164,700 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 95,436 a 98,022 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A2 2.88 2/15/47 2,490,000 2,562,293 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C13, Cl. B 4.74 11/15/46 975,000 a 1,039,762 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A2 2.92 12/15/46 485,000 501,320 Consumer Discretionary2.5% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 620,000 671,150 Comcast, Gtd. Notes 5.70 7/1/19 650,000 757,680 Comcast, Gtd. Notes 5.90 3/15/16 655,000 717,436 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 650,000 b 740,946 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 1,130,000 b 1,139,559 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 580,000 624,225 Numericable Group, Sr. Scd. Bonds 6.00 5/15/22 200,000 b 205,000 Staples, Sr. Unscd. Notes 2.75 1/12/18 620,000 628,399 Time Warner, Gtd. Note 4.75 3/29/21 570,000 629,767 Consumer Staples2.9% ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 1,390,000 1,386,725 CVS Caremark, Sr. Unscd. Notes 2.25 12/5/18 1,520,000 1,532,634 Lorillard Tobacco, Gtd. Notes 8.13 6/23/19 800,000 995,586 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 650,000 b 676,919 Walgreen, Sr. Unscd. Notes 1.80 9/15/17 750,000 758,613 WM Wrigley Jr., Sr. Unscd. Notes 2.00 10/20/17 1,720,000 b 1,740,236 Energy4.3% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 535,000 618,668 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 1,235,000 1,291,942 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 263,352 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.95 2/15/18 1,371,000 1,561,384 NiSource Finance, Gtd. Bonds 6.80 1/15/19 1,225,000 1,459,552 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 285,000 b 310,650 Petrobras International Finance, Gtd. Notes 7.88 3/15/19 1,110,000 1,292,585 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 595,000 619,514 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,130,000 1,163,425 Talisman Energy, Sr. Unscd. Notes 3.75 2/1/21 620,000 625,395 Unit, Gtd. Notes 6.63 5/15/21 290,000 308,850 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 405,000 394,316 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 450,000 463,789 Williams Partners, Sr. Unscd. Notes 7.25 2/1/17 235,000 269,965 Financial14.1% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 760,000 b 765,898 ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 340,000 b 365,871 Ally Financial, Gtd. Notes 4.63 6/26/15 600,000 624,120 American International Group, Sr. Unscd. Notes 6.40 12/15/20 925,000 1,118,112 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 a 236,910 AON, Gtd. Notes 3.50 9/30/15 695,000 721,286 ARC Properties Operating Partnership/Clark Acquisition, Gtd. Notes 3.00 2/6/19 1,065,000 b 1,068,419 Bank of America, Sr. Unscd. Notes 1.27 1/15/19 1,335,000 a 1,353,093 Bank of America, Sr. Unscd. Notes 2.60 1/15/19 430,000 432,728 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 1,020,000 1,077,459 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 145,000 164,623 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 365,000 389,156 Capital One, Sr. Unscd. Notes 1.50 3/22/18 1,280,000 c 1,261,132 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 290,000 310,662 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 1,000,000 1,080,815 Citigroup, Sr. Unscd. Notes 4.75 5/19/15 76,000 79,244 DDR, Sr. Unscd. Notes 4.75 4/15/18 650,000 707,008 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 575,000 626,121 ERAC USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 b 1,182,157 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 345,000 377,644 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.06 3/12/19 1,975,000 a 1,983,915 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 695,000 737,212 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 340,000 377,810 General Electric Capital, Sr. Unscd. Notes 0.74 1/14/19 1,195,000 a 1,197,514 Genworth Holdings, Gtd. Notes 7.20 2/15/21 1,060,000 1,290,982 Genworth Holdings, Gtd. Notes 7.70 6/15/20 320,000 394,329 Goldman Sachs Group, Sr. Unscd. Notes 1.34 11/15/18 1,295,000 a 1,309,582 Goldman Sachs Group, Sr. Unscd. Notes 1.83 11/29/23 1,250,000 a 1,280,520 Goldman Sachs Group, Sr. Unscd. Notes 2.38 1/22/18 625,000 632,765 Goldman Sachs Group, Sr. Unscd. Notes 3.63 2/7/16 680,000 711,304 Hartford Financial Services Group, Sr. Unscd. Notes 4.00 10/15/17 600,000 648,307 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 490,000 496,247 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 b 426,795 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 625,000 674,219 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 565,000 b 610,509 Morgan Stanley, Sr. Unscd. Notes 2.13 4/25/18 1,140,000 c 1,143,865 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 650,000 684,293 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 560,000 634,689 PNC Bank, Sub. Notes 6.88 4/1/18 600,000 707,476 Principal Life Global Funding II, Sr. Scd. Notes 1.00 12/11/15 1,970,000 b 1,973,329 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 725,000 740,709 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,210,000 a 1,418,283 WEA Finance, Gtd. Notes 7.13 4/15/18 460,000 b 547,524 Foreign/Governmental4.1% Brazilian Development Bank, Sr. Unscd. Notes 4.00 4/14/19 1,250,000 b 1,257,813 Brazilian Government, Sr. Unscd. Notes 5.88 1/15/19 1,100,000 1,256,750 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 1,230,000 b 1,265,362 Ecopetrol, Sr. Unscd. Notes 5.88 9/18/23 1,235,000 1,353,869 Gazprom, Sr. Unscd. Notes 4.95 7/19/22 640,000 b 579,200 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 645,000 b 696,600 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 1,200,000 1,219,290 Petroleos Mexicanos, Gtd. Notes 3.50 7/18/18 1,100,000 1,142,625 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 600,000 631,350 Russian Government, Sr. Unscd. Bonds 3.50 1/16/19 600,000 b 583,500 Health Care1.0% Biomet, Gtd. Notes 6.50 8/1/20 290,000 318,637 Mylan, Sr. Unscd. Notes 2.55 3/28/19 1,055,000 1,059,553 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 290,000 b 305,044 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 835,000 842,008 Industrial.1% Xerox, Sr. Unscd. Notes 5.63 12/15/19 215,000 Information Technology.3% Hewlett-Packard, Sr. Unscd. Notes 2.13 9/13/15 405,000 412,643 Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 345,000 363,639 Materials1.3% Anglo American Capital, Gtd. Notes 4.13 4/15/21 200,000 b 200,941 ArcelorMittal, Sr. Unscd. Notes 4.25 3/1/16 605,000 a 629,200 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 2.15 3/1/17 195,000 198,062 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 3.55 3/1/22 430,000 416,456 INEOS Finance, Sr. Scd. Notes 7.50 5/1/20 280,000 b 307,300 Vale Overseas, Gtd. Notes 4.38 1/11/22 650,000 661,996 Vale Overseas, Gtd. Notes 6.25 1/23/17 600,000 672,100 Municipal Bonds.2% Puerto Rico Electric Power Authority, Power Revenue 5.75 7/1/36 915,000 Residential Mortgage Pass-Through Ctfs..1% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 139,611 142,805 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 2.36 12/25/34 167,894 a 163,589 Telecommunication Services2.5% AT&T, Sr. Unscd. Notes 1.14 11/27/18 1,045,000 a 1,066,339 Digicel, Sr. Unscd. Notes 6.00 4/15/21 645,000 b 654,675 SBA Tower Trust, Mortgage Bonds 3.60 4/15/43 1,280,000 b 1,295,692 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 855,000 965,459 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 1,795,000 1,918,334 West, Gtd. Notes 7.88 1/15/19 285,000 305,306 U.S. Government Agency2.1% Federal National Mortgage Association, Notes 0.88 8/28/17 5,100,000 d U.S. Government Agencies/Mortgage-Backed.1% Federal Home Loan Mortgage Corp.: 6.50%, 6/1/32 565 d 637 Federal National Mortgage Association: Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 96,424 d 99,572 Government National Mortgage Association II: 7.00%, 12/20/30 - 4/20/31 8,785 10,275 7.50%, 11/20/29 - 12/20/30 8,693 10,470 U.S. Government Securities49.1% U.S. Treasury Notes: 0.13%, 12/31/14 10,290,000 10,294,219 0.25%, 12/31/15 73,215,000 c 73,186,373 0.75%, 1/15/17 36,975,000 c 36,979,326 Utilities1.3% Duke Energy Carolinas, First Mortgage Bonds 5.10 4/15/18 800,000 896,329 Enel, Sub. Bonds 8.75 9/24/73 300,000 a,b 346,500 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 515,000 588,076 National Grid, Sr. Unscd. Notes 6.30 8/1/16 724,000 806,280 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 482,580 Total Bonds and Notes (cost $240,871,802) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 6/12/14 (cost $349,982) 350,000 e Other Investment.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,575,257) 1,575,257 f Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,292,800) 1,292,800 f Total Investments (cost $244,089,841) % Liabilities, Less Cash and Receivables %) ) Net Assets % REITReal Estate Investment Trust REMICReal Estate Mortgage Investment Conduit a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2014, these securities were valued at $24,135,983 or 9.8% of net assets. c Security, or portion thereof, on loan. At April 30, 2014, the value of the fund's securities on loan was $98,299,026 and the value of the collateral held by the fund was $100,369,003, consisting of cash collateral of $1,292,800 and U.S. Government and Agency securities valued at $99,076,203. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Held by or on behalf of a counterparty for open financial futures contracts. f Investment in affiliated money market mutual fund. At April 30, 2014, net unrealized appreciation on investments was $2,129,870 of which $2,644,502 related to appreciated investment securities and $514,632 related to depreciated investment securities. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies/Mortgage Backed 51.3 Corporate Bonds 30.3 Asset Backed 8.5 Commercial Mortgage-Backed 4.5 Foreign/Governmental 4.1 Short-Term/Money Market Investments 1.3 Municipal Bonds .2 Residential Mortgage-Backed .1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES April 30, 2014 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 4/30/2014 ($) Financial Futures Long U.S. Treasury 2 Year Notes 160 35,180,000 June 2014 - Financial Futures Short U.S. Treasury 10 Year Notes 180 (22,395,937 ) June 2014 45,633 The following is a summary of the inputs used as of April 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 21,103,503 - Commercial Mortgage-Backed - 11,029,663 - Corporate Bonds+ - 74,371,230 - Foreign Government - 9,986,359 - Municipal Bonds - 555,863 - Mutual Funds 2,868,057 - - Residential Mortgage-Backed - 306,394 - U.S. Government Agencies/Mortgage-Backed - 5,188,727 - U.S. Treasury - 120,809,915 - Other Financial Instruments: Financial Futures++ 45,633 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. At April 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund at period end is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 25, 2014 By: /s/ James Windels James Windels Treasurer Date: June 25, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
